DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application 16/281,829 filed on 2/21/2019.
Currently, claims 1-21 are pending and examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2019; 12/17/2020; 3/5/2021 are being considered by the examiner.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 10-11; a citation “the wireless receiver” does not have a proper antecedent basis, unless the Applicant meant “the at least one receiver”. Correction is required. Claims 2-9 depending upon the rejected claim 1 are also rejected.

Re claim 10, line 6; a citation “the supercapacitor” does not have a proper antecedent basis, unless the Applicant meant “the at least one supercapacitor”. Correction is required. Claims 11-20 depending upon the rejected claim 10 are also rejected.
Re claims 8, 18, and 19, last line; a citation “a first angular position being reached” is confusing and indefinite because does not clear that if there is a second angular position? Clarification is required.   
Re claim 21, line 1; a citation “A method, comprising” is confusing and indefinite because does not clear a method of what or a method is about? And also method steps, e.g. “receiving a signal, responsive to the signal” are unclear since does not specifically disclose which part or structure is receiving a signal from or responsive to the signal, etc. Clarification is required. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2005/0005542 to Prenn et al. (‘Prenn’) in view of US No. 2018/0106443 to Shannin et al. (‘Shannin’).
Re claims 1, 10, 11 and 12: Prenn discloses an assembly, comprising: at least one light conveying structure 14 having an upper end 16 configured to be covered by a transparent cover and a lower end 16, the light conveying structure 14 being configured to guide sunlight entering the transparent cover through the lower end into a room; a dimmer mechanism (Fig. 2) in the light conveying structure 14; at least one motor 34; at least one supercapacitor (no numeral labeled but as shown in Fig. 2, above 34) 
Re claims 2 and 13: comprising plural supercapacitors (as shown in Fig. 2 two supercapacitors) coupled to the motor 34.
Re claim 3: wherein the dimmer mechanism comprises at least one valve element 24.
Re claims 4 and 14: wherein the dimmer mechanism comprises at least first and second semi-circular valve elements 24/26 pivotable on respective first and second axles 28/30, the first and second axles 28/30 both being coupled to a cam 38, at least one switch (wherein 20 points to in Fig. 1) being coupled to the cam 38 to cause the motor 34 to stop turning responsive to a cam position being reached, the valve elements 24/26 not being connected to each other.
Re claims 5-7, 15, 16 and 17: comprising at least one controller (no numeral labeled but shown in Fig. 2 on top of 34) configured to receive commands from the RC, the controller configured to maintain 
Re claims 8, 18 and 19: wherein the RC (wherein 20 points to, Fig. 1) obviously comprises a single-button control element and the assembly comprises: at least one switch operatively associated with the motor 34 to cause the motor 34 to stop turning regardless of which the single-button control element remains actuated to transmit the commands responsive to a first angular position being reached.
Re claims 9 and 20: wherein the controller (no numeral labeled but Fig. 2 shown on top of 34) is configured to delay activating the motor 34 responsive to the dimmer mechanism being fully open or fully closed before reversing the motor 34.
Re claim 21: Prenn discloses a method, comprising: receiving a signal, e.g. from a remote control (Fig. 1); responsive to the signal (receiver, Fig. 2, next to 34), supplying power to a motor 34 from at least one supercapacitor (no numeral labeled but shown in Fig. 2 next or on top of 34), the motor 34 being coupled to at least one dimmer mechanism to move the dimmer mechanism to alter throughput of light through a light conveyance assembly 10. Prenn discloses basic structures and method steps for the claimed invention as stated but does not disclose expressly a step of charging at least one supercapacitor using at least one photovoltaic (PV) cell. Shannin discloses photovoltaic powered wireless sensor for passive optical lighting comprises at least one photovoltaic 104 coupled to a supercapacitor 303 via 301 (Fig. 3A). In view of Shannin, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide a PV coupled to a supercapacitor in order to collectively and constantly conserve charges in the event of a battery is out or low of charges.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale